Citation Nr: 0724341	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the 11th and 12th dorsal vertebrae.  

2.  Entitlement to a rating in excess of 10 percent for a 
left elbow disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from April 1941 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Board notes that the veteran, at his January 2007 video 
conference hearing, appears to raise a claim of left shoulder 
impairment secondary to the thoracic spine disability.  This 
matter is REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's back disability is not manifested by 
ankylosis, severe limitation of motion to include forward 
flexion limited to at most 30 degrees, incapacitating 
episodes, or severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, or abnormal mobility on forced motion.

2.  The veteran has compression deformities at T11 and T12.

3.  The veteran's left elbow disability does not result in 
ankylosis, limitation of flexion to 90 degrees or less, 
limitation of extension to 75 degrees or more, limitation of 
flexion to 100 degrees with limitation of extension to 45 
degrees, limitation of pronation with motion lost beyond the 
last quarter of the arc, with the hand not approaching full 
pronation, bone fusion, flail joint, nonunion of the radius 
and ulna, or impairment of the ulna or radius.





CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the 11th and 12th dorsal vertebrae have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5292, 5293, 
5295 (2003, 2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an addition of 10 percent to the 
arthritis rating based on compression deformities at T11 and 
T12 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, 5285 (2002); VAOPGCPREC 3-06 (June 23, 2006).  

3.  The criteria for a rating in excess of 10 percent for a 
left elbow disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5205 - 5213 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for an increased rating for his 
back disability in December 2002.  In February 2005, the 
agency of original jurisdiction (AOJ) sent a letter to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for the traumatic 
arthritis of the dorsal spine increased rating claim.  The 
claim was subsequently adjudicated in July 2005.  

The July 2005 rating decision also denied a rating in excess 
of 10 percent for a left elbow disability, and the veteran 
subsequently disagreed with this decision.  Although an 
independent letter was never sent to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for this claim, the rating decision and the March 
2006 Statement of the Case provided the veteran with notice 
of what evidence was needed for this claim, the veteran had 
ample time to respond to the notice, and the veteran was 
provided a personal hearing.  The Board finds that no 
prejudice is apparent from the lack of independent notice.  

The Board additionally notes that the veteran was not 
provided with notice of the effective date regulations.  
Because increased ratings have been denied, any question as 
to the effective date is moot, and there can be no failure-
to-notify prejudice to the veteran, however.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
providing VA examinations and providing a personal hearing.  

Thoracic Spine
A February 2005 VA examination record reports the veteran's 
history of low back pain with radiation in the lower 
extremities.  The veteran reported that sitting, coughing, 
and sneezing was difficult.  He also reported that it was 
painful to stoop, to the point of being unable to stoop, and 
it was painful to bend back.  The veteran was noted to have 
weakness, fatigue and lack of endurance because of his 
physical condition.  The record notes that the veteran was 
brought into the room in a wheelchair and he could barely 
walk into the examining room.  The veteran is not permanently 
in a wheelchair, but he has a walker at home.  Physical 
examination revealed that the veteran was "very unsteady" 
with "no motion in the low back."  The veteran could not 
walk on his heels or toes and there was palpable tenderness 
over the sacroiliac joints.  There was no muscle spasm or 
numbness.  The Lasegue test was positive at 70 degrees and 
rock and flex of the lower extremities and the abdomen 
reproduced pain in the low back.  The sciatic nerve stress 
test was negative and the knee jerks were brisk and equal.  
Ankle jerks were absent.  There was no weakness of either 
great toe and no loss of sensation to light touch of either 
lower extremity.  The veteran was noted to have severe 
osteoarthritis of the lumbar spine with spinal stenosis and 
compression deformities of T11 and T12.  

Another VA examination was conducted in June 2005.  The 
examiner noted that the veteran presented himself in a 
wheelchair, but the veteran could walk, albeit slowly and 
deliberately.  Examination of the back showed tenderness 
along the lower thoracic and lumbar spine.  Range of motion 
was 80 degrees of flexion, and 10 degrees extension, 
bilateral bend, and bilateral rotation.  Reflexes were equal 
and there was no atrophy of the calf or thigh.  The veteran 
could not toe or heel walk.  Motor and sensation seemed 
intact.  The veteran was assessed with degenerative joint 
disease of the thoracic and lumbar spine.  The examiner 
opined that the "extent to which the range of motion and 
joint function were distally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use was 
moderate-to-severe."  

During the pendency of the appeal, effective from September 
26, 2003, disabilities of the thoracolumbar spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, 
DC 5235-5243 (2005).  Because this claim was filed prior to 
the amendment, both the "old" and "new" rating formulas 
must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new rating formulas 
may only be applied after September 26, 2003, however.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

The "old" rating criteria provide higher ratings for 
ankylosis under Diagnostic Code (DC) 5288, severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint pace, or some of the above with abnormal mobility on 
forced motion under DC 5295; or severe limitation of motion 
under DC 5291.  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A higher rating is not warranted under the "old" criteria 
for ankylosis.  Although the February 2005 VA examination 
record reports the examiner's finding that the veteran had 
"no motion", the evidence contradicts that finding.  The 
February 2005 VA examination record reports the veteran's 
history of being able to bend his back, albeit painfully, and 
the June 2005 VA examination record reports that the veteran 
has motion in his back.  Based on the absence of a 
corroborated finding of ankylosis and the evidence of range 
of motion in the low spine, the Board finds that a higher 
rating is not warranted for ankylosis.  

A higher rating is also not warranted under the "old" DC 
5295 for severe lumbosacral strain as there is no evidence of 
listing or a positive Goldthwaite's sign.  Additionally, the 
June 2005 VA examination record indicates that the veteran 
does not have marked limitation of forward bending in 
standing position.  Although the veteran is noted to have 
narrowing of joint spaces (See June 2005 VA examination 
record) and osteo-arthritic changes and a loss of lateral 
motion, the evidence does not sufficiently indicate that the 
veteran has abnormal mobility on forced motion.  The veteran 
is able to walk, and although the February 2005 VA exam 
record reports that the veteran was unsteady and barely able 
to walk, the unsteadiness is not linked to his back, and the 
subsequent exam revealed that the veteran is able to walk 
"normally," albeit slowly and deliberately.  Additionally, 
the veteran, at his video hearing, did not report any 
problems with mobility, other than needing to rest after a 
while.  See January 2007 video conference hearing transcript.  
The Board finds that the evidence, as a whole, does not 
sufficiently indicate abnormal mobility on forced motion.  
Consequently, a higher rating is not warranted under DC 5295.

A higher rating is also not available under the "old" DC 
5291 for severe limitation of motion.  In general, normal 
range of motion for the lumbar spine is 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See 38 C.F.R. § 4.71a, 
Plate V (2007).  Although the veteran reports having pain 
with "stooping" and "bending back" and difficulty bending 
over to tie his shoes, the veteran's range of motion, 
particularly his range of flexion, is too significant to 
approximate "severe" limitation of motion, even after 
additional limitation due to pain and repetition.  
Consequently, an increased rating is not warranted under DC 
5291.  

An increased rating is also not warranted under the "new" 
rating criteria, which provide increased ratings for 
ankylosis or forward flexion of the thoracolumbar spine 30 
degrees or less, with or without symptoms such as pain.  As 
stated above, the evidence does not indicate that the veteran 
is ankylosed and the veteran has been noted to flex to 80 
degrees.  There is also no medical diagnosis of any 
neurological disorder or symptomatology which may be 
separately evaluated so as to increase the overall evaluation 
of the veteran's service-connected back disorder.  

A rating in excess of 20 percent is also not available under 
any alternative "old" or "new" spinal diagnostic code.  
The Board notes that x-ray images have shown degenerative 
disc disease (DDD) of the lumbar spine, and the veteran was 
initially service-connected for traumatic arthritis of the 
low back.  See August 2002 x-ray record; November 2002 rating 
decision.  The rating decision was subsequently amended to 
note that service connection is in effect for traumatic 
arthritis of the 11th and 12th dorsal vertebrae.  The Board 
assumes, for the purpose of this decision, that the veteran's 
DDD is service-connected.  The regulations provide a rating 
in excess of 20 percent for DDD with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the previous 12 months.  See 38 C.F.R. § 4.71a, 
DC 5293 (2002), 5243 (2007).  An "incapacitating episode" 
is defined as a period of acute signs and symptoms that 
require bedrest prescribed by a physician and treatment by a 
physician.  The evidence of record does not include any 
evidence of doctor-prescribed bedrest and the veteran 
testified at his hearing that he is never rendered bedridden 
for his DDD.  See January 2007 video conference hearing 
transcript.  Consequently, a higher rating is not available 
under DC 5243.  

Additionally, there is no evidence of residuals of vertebral 
fracture with cord involvement or abnormal mobility requiring 
a neck brace, which would provide a rating in excess of 20 
percent under the "old" 5285.  An addition to the rating is 
warranted under the "old" DC 5285, however.  The "old" DC 
5285 states that when the back disability is rated for 
limitation of motion, as in this case, a 10 percent rating 
should be added for demonstrable deformity of the vertebral 
body or bodies in the spinal segment.  See 38 C.F.R. § 4.71a, 
5285 (2002); VAOPGCPREC 3-06 (June 23, 2006).  The evidence 
of the compression deformities at T11 and T12 warrants an 
addition of 10 percent to the existing rating.  

Left elbow
The veteran's left elbow disability is rated at 10 percent 
for painful motion of the elbow that is otherwise 
noncompensable under the limitation of motion rating 
criteria.  See 38 CFR 4.71a, DC 5003, 5010.  

The June 2005 VA examination record reports that the 
veteran's range of motion was from 20 to 120 degrees, with 
pronation to 90 degrees and supination to 20 degrees.  There 
was crepitation on motion.  There was no swelling or 
deformity, but the veteran did report chronic minimal pain in 
the left elbow.  The examiner opined that the extent to which 
the range of motion and joint function were distally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive use was moderate.

Ratings in excess of 10 percent are provided for limitation 
of flexion of the forearm to 90 degrees or less, limitation 
of extension to 75 degrees or more, and limitation of flexion 
to 100 degrees with limitation of extension to 45 degrees.  
See 38 C.F.R. § 4.71a DC 5206, 5207 and 5208.  A higher 
rating is also provided for limitation of pronation with 
motion lost beyond the last quarter of the arc, with the hand 
not approaching full pronation.  See 38 C.F.R. § 4.71a DC 
5213.  

As stated above, the appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  "Normal" range of 
motion for the elbow is 0 to 145 degrees and "normal" range 
of motion for the forearm is 0 to 80 degrees pronation and 0 
to 85 degrees supination.  See 38 C.F.R. § 4.71a, Plate V 
(2007).  

In this case, the veteran is able to extend his elbow to 20 
degrees and flex to 120 degrees with no pain on extension.  
See January 2007 video conference hearing record.  The 
veteran's range of motion is too significant to warrant a 
higher rating for limitation of motion of the elbow, even 
after consideration of DeLuca.  The veteran also has full 
pronation.  Id.  Additionally, there is no evidence of 
ankylosis, bone fusion, impairment of the flail joint, 
nonunion of the radius and ulna, or impairment of the ulna or 
radius to warrant a higher rating under an alternative 
diagnostic code.  Consequently, a rating in excess of 10 
percent is not warranted for the veteran's left elbow 
disability.  




ORDER

A rating of 30 percent for traumatic arthritis of the 11th 
and 12th dorsal vertebrae, with compression deformity of 
those vertebrae, is granted, subject to regulations 
applicable to the payment of monetary benefits.

A rating in excess of 10 percent for a left elbow disability 
is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


